Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6 are pending and presented for examination on the merit.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0155571 to Higashi.
Regarding claim 5, Higashi teaches an alloy member comprising:
a base member or collector substrate 41 including a plurality of recesses or concave grooves 15 in a surface of the base member and constituted by an alloy material containing chromium (Figs. 3-5; [0044]; [0047-49]); 
15 is filled with chromium oxide 14 (Fig. 4C; [0047-49]) and a portion of cover layer 43 containing an oxide of Zn, a perovskite compound oxide containing La and Sr, or the like ([0045]) (see portion below the surface of the substrate, on the right side of the dotted line in modified Fig. 4C below); and 
a coating layer including chromium oxide 14 (on the surface of the substrate, on the left side of the dotted line in the modified Fig. 4C below) covering at least a portion of the surface of the base member and connected to the plurality of embedded portions (Fig. 4C; [0048]; [0049]), 	
an average value of actual lengths of line segments of the plurality of embedded portions being longer than an average value of straight lengths of straight lines of the plurality of embedded portions in a cross-section of the base member along a thickness direction of the base member, the line segment connecting midpoints in a surface direction of a part of the embedded portion that is embedded in the recess, the surface direction being perpendicular to the thickness direction, the straight line connecting a start point and an end point of the line segment, as Higashi teaches that the plurality of concave grooves 15 extends toward the inside of the collector substrate 41 in a curve as seen in Fig. 4C and is filled with the chromium oxide 14 and the portion of the covered layer 43 (Fig. 4C; [0047-49]), which makes the embedded portions curved, meeting the claim limitations, and
the plurality of embedded portions that includes chromium oxide 14 (Fig. 4C; [0047-49]) and a portion of the cover layer 43 containing an oxide of Zn, a perovskite 14.

    PNG
    media_image1.png
    262
    284
    media_image1.png
    Greyscale
[AltContent: connector]Below is modified Fig. 4C of Higashi.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0155571 to Higashi.
	Regarding claim 1, Higashi teaches an alloy member comprising:
a base member or collector substrate 41 including a plurality of recesses or concave grooves 15 in a surface of the base member and constituted by an alloy material containing chromium (Figs. 3-5; [0044]; [0047-49]); 
a plurality of embedded portions respectively disposed in the plurality of recesses and constituted by a ceramic material as the plurality of concave grooves 15 is filled 14 (Fig. 4C; [0047-49]) and a portion of cover layer 43 containing an oxide of Zn, a perovskite compound oxide containing La and Sr, or the like ([0045]) (see portion below the surface of the substrate, on the right side of the dotted line in modified Fig. 4C); and 
a coating layer including chromium oxide 14 (on the surface of the substrate, on the left side of the dotted line in the modified Fig. 4C) covering at least a portion of the surface of the base member and connected to the plurality of embedded portions (Fig. 4C; [0048]; [0049]); and
an average value of actual lengths of line segments of the plurality of embedded portions being longer than an average value of straight lengths of straight lines of the plurality of embedded portions in a cross-section of the base member along a thickness direction of the base member, the line segment connecting midpoints in a surface direction of a part of the embedded portion that is embedded in the recess, the surface direction being perpendicular to the thickness direction, the straight line connecting a start point and an end point of the line segment, as Higashi teaches that the plurality of concave grooves 15 extends toward the inside of the collector substrate 41 in a curve as seen in Fig. 4C and is filled with the chromium oxide 14 and the portion of the covered layer 43 (Fig. 4C; [0047-49]), which makes the embedded portions curved, meeting the claim limitations.
Higashi does not expressly teach that the average value of the actual lengths being 1.10 times or more the average value of the straight lengths.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention 15 and Higashi demonstrates a great curvature in the example of Fig. 4C, suggesting that the average value of the actual lengths is expectedly greater than the average value of the straight lengths, overlapping with the claimed range.   
Regarding claim 2, the bonding length between the plurality of embedded portions and the coating layer is 0.1 pm or more as the opening width of the concave portion 15a is 1 to 5 µm (Figs. 4A-4D; [0055]).
Regarding claim 3, Higashi teaches a cell stack comprising: an electrochemical cell; and the alloy member according to claim 1, wherein the alloy member is a current collector member that is electrically connected to the electrochemical cell ([0002]; [0008]; [0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi as applied to claim 1 above, in view of JP 6188181 to Nakamura et al. (translation provided by Applicant).
Regarding claim 4, Higashi teaches a cell stack device comprising: an electrochemical cell; and the alloy member of claim 1 as a current collector member ([0002]; [0008]; [0009]).
Higashi does not expressly teach that the alloy member of claim 1 as a manifold for supporting a base end point of the electrochemical cell.
Nakamura et al. also relates to an alloy member (Figs. 7-14; [0054]; [0058-60]) and teaches that an alloy member is conventionally used for the current collecting member and the manifold ([0002]; Figs. 1-6).
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0155571 to Higashi, in view of JP 6188181 to Nakamura et al. (translation provided by Applicant).
Regarding claim 6, Higashi teaches an alloy member comprising: 
a base member or collector substrate 41 including a plurality of recesses or concave grooves 15 in a surface of the base member and constituted by an alloy material containing chromium (Figs. 3-5; [0044]; [0047-49]); 
a plurality of embedded portions respectively disposed in the plurality of recesses and is constituted by chromium oxide 14 (Fig. 4C; [0047-49]) and a portion of cover layer 43 containing an oxide of Zn, a perovskite compound oxide containing La and Sr, or the like ([0045]) (see portion below the surface of the substrate, on the right side of the dotted line in modified Fig. 4C); and
a coating layer including chromium oxide 14 (on the surface of the substrate, on the left side of the dotted line in the modified Fig. 4C) covering at least a portion of the 
an average value of actual lengths of line segments of the plurality of embedded portions being longer than an average value of straight lengths of straight lines of the plurality of embedded portions in a cross-section of the base member along a thickness direction of the base member, the line segment connecting midpoints in a surface direction of a part of the embedded portion that is embedded in the recess, the surface direction being perpendicular to the thickness direction, the straight line connecting a start point and an end point of the line segment, as Higashi teaches that the plurality of concave grooves 15 extends toward the inside of the collector substrate 41 in a curve as seen in Fig. 4C and is filled with the chromium oxide 14 and the portion of the covered layer 43 (Fig. 4C; [0047-49]), which makes the embedded portions curved, meeting the claim limitations.
Higashi does not expressly teach that the plurality of embedded portions is constituted by an oxide of an element whose equilibrium oxygen pressure is lower than equilibrium oxygen pressure of chromium and in the plurality of embedded portions, an average content of an element whose equilibrium oxygen pressure being lower than that of chromium is 0.05 or more, in terms of a cation ratio.
Nakamura et al. also relates to an alloy member comprising a base member 210 constituted by an alloy material containing chromium, a plurality of embedded portions or anchor parts 213 respectively disposed in a plurality of recesses or concave portions 210b, and a coating film including a chromium oxide film 211 and a coating film 212 (Figs. 7-14; [0054]; [0058-60]) and teaches that the anchor parts 213 contains an oxide 2O3, TiO2, CaO, SiO2, MnO, MnCr2O4 and the like ([0071]; [0072]; [0074]), and that the content ratio of the low-equilibrium oxygen-oxide in the anchor part 213 is preferably 60 mol% or more, more preferably 70 mol% or more, particularly preferably 80 mol% or more ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed oxide in the embedded portions in the alloy member of Higashi, motivated by the fact that Nakamura et al. teaches that that low equilibrium oxygen pressure oxide has a greater affinity for oxygen than Cr and is easily oxidized so that oxidation of the substrate 210 surrounding the anchor portions 213 can be suppressed during operation of the cell stack device, and as a result, the anchor shape and the anchor effect by the anchor portion 213 are maintained, suppressing separation of the coating film 212 from the substrate 210 over a long period ([0071]), and that the content ratio further enhances these effects ([0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725